Citation Nr: 1537919	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-02 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for osteomyelitis/discitis.

The Veteran testified before a hearing officer at a March 2013 hearing at the RO.  A transcript of the hearing has been associated with his claims file.

As explained below, claims of service connection for a back disability were previously denied in December 1978, October 1999, and January 2002.  The Veteran was notified of these decisions, he did not appeal any of these decisions, and new and material evidence was not receiving within a year of the issuance of any of these decisions.  Thus, these decisions became final and new and material evidence needs to be presented or secured in order to reopen the claim and review the former disposition of the claim.  

Although the RO adjudicated the issue of entitlement to service connection for a back disability on a de novo basis in the July 2010 rating decision, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377   (1998). 

The underlying issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was originally denied in a December 1978 rating decision on the basis that he was diagnosed as having scoliosis which was a congenital or developmental abnormality and that there was no evidence that this preexisting congenital condition was aggravated during service; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  The Veteran's claim of service connection for a back disability was again denied in an October 1999 rating decision as new and material evidence had not been submitted; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

3.  A claim of service connection for osteomyelitis/discitis was adjudicated on a de novo basis and denied under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) in a January 2002 rating decision; the claim of service connection for scoliosis was also denied in the January 2002 decision as new and material evidence had not been submitted; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

4.  Evidence received since the January 2002 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's December 1978, October 1999, and January 2002 decisions that denied the claim of service connection for a back disability are final.  38 U.S.C.A. § 7105(d)(3)  (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the January 2002 decision is new and material, sufficient to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5107(b) , 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

In light of the Board's favorable decision in reopening the claim of service connection for a back disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488   (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a back disability in December 1978 on the basis that he was diagnosed as having scoliosis which was a congenital or developmental abnormality and that there was no evidence that this preexisting congenital condition was aggravated during service.  The Veteran was notified of the RO's decision, he did not appeal this decision within one year of its issuance, and new and material evidence was not received within that year.  Thus, the December 1978 decision became final.  See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a back disability in January 1998 and the RO denied his petition in the October 1999 decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's decision, he did not appeal this decision within one year of its issuance, and new and material evidence was not received within that year.  The October 1999 decision, therefore, also became final.  See Id. 

The Veteran again attempted to reopen his claim of service connection for a back disability in June 2001.  The RO denied the petition to reopen the claim of service connection for scoliosis in a January 2002 decision as new and material evidence had not been submitted.  The RO also adjudicated a claim of service connection for osteomyelitis/discitis on a de novo basis under the provisions of the VCAA in the January 2002 rating decision and denied this claim on the basis that this disability was not incurred in or aggravated by service.  Specifically, the RO explained that the Veteran's service treatment records were silent for any complaints of or findings of osteomyelitis or discitis.  Rather, his medical records showed that osteomyelitis/discitis at L4-5 was secondary to a fall in June 1998 and there was no medical evidence that showed a link between this disability and service.  The Veteran was notified of the RO's decision, he did not appeal this decision within one year of its issuance, and new and material evidence was not received within that year.  Thus, the January 2002 decision became final.  See Id. 

Therefore, the Board will review the evidence submitted since the January 2002 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the January 2002 denial includes the Veteran's testimony during the March 2013 hearing that he experienced and was treated for back problems ever since service.  In light of the Veteran's reports of scoliosis pre-existing service and his reports that his physical duties in service aggravated his back disability, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that the Veteran's claimed back disability may have been incurred in or aggravated by service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide an examination to determine the nature and etiology of the claimed back disability.  The evidence is, therefore, new and material, and the claim of service connection for a back disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2014); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83  .

In the present case, a June 2010 MRI report reveals that there was near complete obliteration of the L4-L5 disc spaces with sclerosis and bony productive changes consistent with chronic healed osteomyelitis/discitis at L4-L5, as well as multilevel lumbar spondylosis resulting in mild to moderate multilevel foraminal narrowing. Thus, there is competent evidence of a current back disability.  Service treatment records include an October 1973 record of treatment for a coccyx contusion following a fall.  The Veteran experienced pain on extending his leg and walking.  He was treated for back pain in October and November 1974 and was diagnosed as having dextroscoliosis and some rotation.  Also, the report of his January 1975 separation examination includes a report of low back pain which was not disabling and a diagnosis of mild back syndrome due to rotary scoliosis.

The Veteran contends that he had scoliosis which pre-existed service and that his various physical duties in service aggravated his back disability.  He also claims that he has continued to experience and be treated for back problems in the years since service, however there is some evidence to the contrary.  For instance, the first post-service clinical evidence of treatment for back problems is not until several years following his separation from service and he has provided inconsistent statements concerning the history of his post-service back symptoms.

Although the Veteran has reported that he experienced back problems prior to service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The Veteran is competent to report back problem prior to service, but a veteran's report of history without an independent basis in the record is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  In this case, there is no other evidence of a pre-existing back disability and the Veteran's October 1972 entrance examination was normal other than for defective vision.  Thus, he is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111 .

In sum, there is competent evidence of a current back disability, back problems prior to service and in service, and a continuity of back symptomatology in the years since service.  This evidence suggests that the Veteran's current back disability may have been incurred or aggravated in service.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current back disability is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the claimed back disability.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on his January 1998 claim (VA Form 21-526) and during the March 2013 hearing that he had applied for Social Security Administration (SSA) disability benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108  -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372   (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321   (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant.

The Veteran also reported on his January 1998 VA Form 21-526 that he had received treatment for back problems at the VA Medical Center in Coatesville, Pennsylvania (VAMC Coatesville).  There are no treatment records from this facility in the claims file or among the Veteran's paperless records and the most recent VA treatment records in the file are contained in the East Orange Vista electronic records system and are dated from April to July 2010 and from April to June 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) ; Bell v. Derwinski, 2 Vet. App. 611, 612-13   (1992).

Additionally, the Veteran indicated in his April 2010 claim (VA Form 21-4138) and during the March 2013 hearing that he had received treatment for his back disability through General Motors and had been treated at Jersey Shore Medical Center (Jersey Shore) for five months in 2006.  Although there are some records from Jersey Shore in the claims file, they are minimal and it appears as if there are additional records that have not yet been obtained.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to all relevant treatment records from the above identified private treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran has not yet been provided with a notice letter regarding the evidence necessary to substantiate an underlying claim of service connection in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427   (2006).



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection for a back disability.  A copy of this letter must be included in the claims file.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment from VAMC Coatesville dated from February 1975 through the present, contained in the East Orange Vista electronic records system and dated from July 2010 through April 2014 and from June 2014 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a back disability from General Motors (see pages 14 and 15 of the March 2013 hearing transcript) and Jersey Shore Medical Center (see the April 2010 VA Form 21-4138).  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since April 2010), the examiner shall indicate whether it is an acquired disability or congenial/developmental condition.  If congenial/developmental, is it a disease or a defect?  For any acquired back disability or congenital disease, did it clearly and unmistakably pre-exist service and, if so, was it clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?  

If any current back disability that did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated during service, the examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of arthritis), or is otherwise the result of a disease or injury in service.

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all back disabilities diagnosed since April 2010, all reports of and instances of treatment for back problems in the Veteran's service treatment records (including the October 1973 treatment for a coccyx contusion from a fall, the October and November 1974 treatments for back pain, and the notation of low back pain on the January 1975 separation examination), all of the Veteran's reported physical duties in service (see pages 3 through 5 of the March 2013 hearing transcript), and his reports of continuing back symptoms and treatment in the years since service.
The examiner must provide reasons for each opinion given.

6.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


